DETAILED ACTION
This Office action is in response to the original application filed on 06/15/2020.  Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 13, and 15 are objected to because of the following informalities:  
Regarding claims 9 and 13, “on the basis of” is suggested to be -- based on -- (line 9, line 10, respectively);
Regarding claim 13, “associated a vehicle” should be -- associated with a vehicle -- (lines 1-2); and
Regarding claim 15, “configured to response” should be -- configured to respond -- (line 2).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1, the claim recites “repeating said steps of … responding to said comparison” (line 27), which renders the claim indefinite.  It is unclear as to exactly which steps are considered “steps of responding to said comparison”, making the metes and bounds of the claim unclear.

Regarding claims 2-8, which claim dependency from claim 1, they are rejected for the same reasons as set forth in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Merg et al. (US 2017/0031997 A1, hereinafter “Merg”) in view of Muller et al. (US 2010/0293181 A1, hereinafter “Muller”).

Regarding claim 9, Merg discloses:
A method for automatically evaluating parameters of a vehicle undergoing an inspection or service, comprising:
providing a database of vehicle specification sets, each set of vehicle specifications associated with said set of vehicle parameters, and wherein each vehicle specification within a set setting forth an associated value or range (providing vehicle information database with vehicle specifications associated with vehicle attributes, Merg: [0020]);
providing, via a vehicle service or inspection system, a set of parameters associated with a vehicle currently undergoing an inspection or service, said set containing at least one current parameter associated with said vehicle (identifying multiple vehicle attributes associated with particular vehicle being serviced, Merg: [0083]-[0085]); and
selecting a subset of vehicle specification sets from said database on the basis of said provided set of parameters associated with said vehicle currently undergoing an inspection or service (searching vehicle information database for vehicle specifications sharing identified vehicle attributes, Merg: [0085]).
Merg does not explicitly disclose:
wherein said selection returns vehicle specification sets from said database which include entries matching said provided set of parameters. 
However, in the same field of endeavor, Muller teaches:
wherein said selection returns vehicle specification sets from said database which include entries matching said provided set of parameters (searching vehicle database to find and return vehicle datasets matching user query, Muller: [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merg in view of Muller in order to further modify the method of searching vehicle information database for vehicle specifications matching vehicle attributes associated with vehicle being serviced from the teachings of Merg with the method of searching vehicle database to return vehicle specifications matching query from the teachings of Muller.
One of ordinary skill in the art would have been motivated because it would have improved techniques for evaluating vehicles (Muller: [0007]).

Regarding claim 10, Merg in view of Muller teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Merg in view of Muller further discloses:
further including comparing values of said provided set of parameters with said matching entries in each set of vehicle specifications in said selected subset to determine said values fall within acceptable tolerances for each of said matching entries (identifying vehicle specifications sharing identified vehicle attributes, Merg: [0085]); and
returning an indication of acceptance responsive to all said values falling within said acceptable tolerances (returning vehicle datasets matching user query, Muller: [0010]).

Regarding claim 11, Merg in view of Muller teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Merg in view of Muller further discloses:
wherein said vehicle parameters include at least one of a thrust angle, an axle total toe, an individual wheel toe, or an individual wheel camber (vehicle attributes including vehicle characteristics, Merg: [0057]).

Regarding claim 12, Merg in view of Muller teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Merg in view of Muller further discloses:
wherein said vehicle parameters include at least one of a vehicle make, model, year, drive configuration, engine type, and trim level (vehicle attributes including vehicle characteristics, Merg: [0057]).

Regarding claim 13, Merg discloses:
An apparatus for automatically evaluating a set of parameters associated a vehicle currently undergoing an inspection or service, comprising:
an accessible database storing a plurality of vehicle specification sets, each set of vehicle specifications associated with said set of vehicle parameters, and wherein each vehicle specification within a set setting forth an associated value or range (providing vehicle information database with vehicle specifications associated with vehicle attributes, Merg: [0020]);
vehicle service or inspection system configured to acquire data values for a set of parameters associated with said vehicle currently undergoing an inspection or service, said set containing at least one current parameter associated with said vehicle (identifying multiple vehicle attributes associated with particular vehicle being serviced, Merg: [0083]-[0085]);
wherein said vehicle service or inspection system includes a processing component configured to select, on the basis of the acquired set of parameters, a subset of said stored plurality of vehicle specification sets from said accessible database (searching vehicle information database for vehicle specifications sharing identified vehicle attributes, Merg: [0085]).
Merg does not explicitly disclose:
wherein said processing component is further configured to determine a portion of said selected subset of said stored plurality of vehicle specification sets having overlapping values or ranges for said acquired set of parameters associated with said vehicle currently undergoing said inspection or service. 
However, in the same field of endeavor, Muller teaches:
wherein said processing component is further configured to determine a portion of said selected subset of said stored plurality of vehicle specification sets having overlapping values or ranges for said acquired set of parameters associated with said vehicle currently undergoing said inspection or service (searching vehicle database to find and return vehicle datasets matching user query, Muller: [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merg in view of Muller in order to further modify the apparatus for searching vehicle information database for vehicle specifications matching vehicle attributes associated with vehicle being serviced from the teachings of Merg with the apparatus for searching vehicle database to return vehicle specifications matching query from the teachings of Muller.
One of ordinary skill in the art would have been motivated because it would have improved techniques for evaluating vehicles (Muller: [0007]).

Regarding claim 14, Merg in view of Muller teaches all the claimed limitations as set forth in the rejection of claim 13 above.
Merg in view of Muller further discloses:
wherein said processing system is further configured to respond to said determined portion equaling said selected subset, and to said acquired data values for said set of parameters associated with said vehicle currently undergoing said inspection or service falling within an acceptable tolerance for each value or range associated with said corresponding parameters of said selected subset of vehicle specification sets, by returning an indication of acceptability for said vehicle (identifying vehicle specifications sharing identified vehicle attributes, Merg: [0085], returning vehicle datasets matching user query, Muller: [0010]).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) rewritten or amended to overcome the rejections set forth in this Office action.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Chan (US 2013/0041950 A1: Reference Object Information System).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446